The majority opinion in this case affirms the order of the trial court in setting aside the verdict of the jury and granting a new trial in this cause.
Section 8064, C. O. S. 1921, provides the procedure for the trial of this cause and reads as follows:
"Upon the defendant being brought before the court, if he deny the truth of the complaint, the issue to be tried shall be 'guilty' or 'not guilty,' and shall be tried summarily before the court, unless the defendant demand a trial by jury."
Under no theory of the law is the burden placed upon the defendant at any stage of this proceeding to prove his innocence. If he deny the truth of the complaint, under the plain provisions of section 8064, supra, the issue to be tried shall be "guilty" or "not guilty." The right of trial by jury is a sacred right that was granted to the defendant by this section of the statute. The court in the instant case submitted the question to the jury under proper instructions.
The state, complainant in this case, did not except to a single instruction; did not file a motion for directed verdict, and the jury found the defendant "not guilty."
The order of the court in vacating and setting aside this verdict of the jury reads, in part, as follows:
"* * * Finds that said motion should be sustained for the reason that the evidence is insufficient to support the verdict."
This order of the court clearly places on the defendant the burden of proving that he was not guilty. Otherwise, it would not take evidence to support a verdict of "not guilty." No doubt, the trial court acted in good faith, but I cannot agree with the majority opinion, which holds that the trial court has authority to place the burden of proof upon the defendant to prove that he was not guilty, and then when a jury returns a verdict of not guilty, to set aside that verdict because the verdict was not supported by sufficient evidence. In my opinion, the contrary is the rule that should be followed; that it was the duty of the complainant to prove its case; that it was the duty of the state to prove its case, and, failing so to do, the trial court was without authority to require the verdict of not guilty to be supported by evidence. The burden of *Page 42 
proof was on the state in the instant case, and, having failed to meet that to the satisfaction of the jury, the defendant should be discharged.
The rule announced in the majority opinion leaves the right of trial by jury with the trial court. It permits the trial court to vacate a verdict that does not meet with its approval. I am fully aware of the decisions holding that a trial court may supersede the jury, while it cannot substitute its judgment for that of the jury. The defendant would be entitled, on a second trial, to a jury, yet it is too great a burden placed on the defendant that he must submit his case to the first jury and then to the second and on and on without end until a jury is found that agrees with the court. I believe the court erred in vacating the verdict of the jury on the sole and only ground that there was no testimony supporting the same.
Neither the trial court nor this court has the right to weigh the evidence. The jury was the sole judge of the weight and value of all evidence offered before it. Can it be said that our Constitution and statutes, which guarantee a trial by jury, only guarantee a trial when the verdict of the jury is satisfactory to the court? That theory of the law strikes down the right of trial by jury and makes it ineffective.
The decisions of the courts are gradually infringing upon, limiting, and rendering impotent the right of trial by jury. Trial by jury has long been cherished as one of the greatest securities of human rights, as is shown whenever excessive tyranny has undertaken to trample the people under its feet.
Venerable institution and friend of the common people, you have had a long and useful life. For more than a thousand years you have stood as a knight of honor, guarding the people's rights and redressing their wrongs. You have limited the power of rulers and modified the austerities of legislation. Yon have tempered justice with mercy and technicality with common sense. You have been the master of despots and the counselor of Legislatures. You have been the guardian and best friend of liberty through these thousands of years. Where you have existed, there liberty has survived the onslaught of its foes. Where you have not lived, there tyranny has ruled the people with an iron hand, and trampled their rights in the dust of degradation. You have struck a balance between the rich and poor — the strong and the weak. You have held in check the hand of avarice and greed. You have been a comfort to the widow and a friend of the orphan.
You have been the most valiant and successful defender of the citadels of freedom. But the day of your destiny has ended and the star of your fate has declined. From your lofty standing, you have been hurled down, to be trodden upon by the mighty judge. Like Humpty Dumpty, you have had a great fall. You have been emasculated in the sanctum sanctorium of the temple of liberty. Like Caesar, you have been wounded by those you thought were your best friends.
From now on, instead of being a captain to command, you have been relegated to the position of mere adviser to the judge, and your advice may be disregarded and your counsel spurned, as it will be on many occasions. I deeply regret your misfortune and the state's vanishing rights. May God, in His vision, cause you to be re-established in your former position of umpireship of the courts where the rights of men are in dispute.
Note. — See under (1) 3 R. C. L. p. 756. (2) 20 R. C. L. p. 227; R. C. L. Perm. Supp. 4863; R. C. L. Continuing Perm. Supp. p. 824.